        THE FOLLOWING ORDER
        IS APPROVED AND ENTERED
        AS THE ORDER OF THIS COURT:

        DATED: May 28, 2019
                                                       Katherine Maloney Perhach
                                                       United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

IN RE:    Marisa Lynn Mejia,                            Case No. 19−25167−kmp
                          Debtor.                       Chapter 13

  AMENDED ORDER ON APPLICATION TO PAY FILING FEE IN INSTALLMENTS

   Upon consideration of the Debtor's Application to Pay Filing Fee in Installments and the
payment terms of the Chapter 13 Plan, it is Ordered:

   1.    The Debtor must pay the first installment of $100.00 by May 31, 2019.

   2.    The Debtor must pay the second installment of $100.00 by June 14, 2019.

   3.    The Debtor must pay the final installment of $110.00 by June 28, 2019.

   4.    All installments of the filing fee must be paid in full before the Debtor or Chapter 13
         trustee makes any payments to an attorney or other professional.

   5.    Debtors who are represented by counsel should contact their attorney to arrange for
         payment of the filing fee to the Court. The Clerk does not accept personal checks from
         debtors.

   6.    Failure to pay any installment when due will result in dismissal of this case without
         further hearing.

   7.    If this case is dismissed for failure to pay the filing fee, the Court will not grant a fee
         waiver or an installment fee application in any future case the Debtor may file. Filing
         fees for future cases will be due, in full, with the petition or no more than 14 days after
         the petition. Repeated filing and dismissal of cases for failure to pay the fee may result
         in the Court barring the Debtor from filing future bankruptcy cases.

                                               #####



                 Case 19-25167-kmp       Doc 10     Filed 05/28/19     Page 1 of 1
